DETAILED ACTION
	This Office action is responsive to communication received 04/20/2022 – Power of Attorney, Statement Under 37 CFR 3.73 and Terminal Disclaimer. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10940370 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on April 28, 2022.
The application has been amended as follows: 
The following changes have been made in the claims to eliminate the remaining instances of indefiniteness under 35 USC 112(b).
IN THE CLAIMS:
	Claim 2 – line 1, “golf putter” has been CHANGED to --putter head--;
	
	Claim 3 – line 1, “golf putter” has been CHANGED to --putter head--;

Claim 4 – line 1, “golf putter” has been CHANGED to --putter head--;
	
	Claim 5 – line 1, “golf putter” has been CHANGED to --putter head--;

Claim 6 – line 1, “golf putter” has been CHANGED to --putter head--;
	
	Claim 7 – line 1, “golf putter” has been CHANGED to --putter head--;

Claim 8 – line 1, “golf putter” has been CHANGED to --putter head--;
	
	Claim 9 – line 1, “golf putter” has been CHANGED to --putter head--;

Claim 10 – line 1, “golf putter” has been CHANGED to --putter head--.

    
         Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 04/20/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711